REVERSE and Opinion Filed November 26, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is the amended motion of appellant requesting appellate review of the

trial court’s order sustaining the contests to her affidavit of indigence. On November 6, 2014,

the trial court held a hearing on the contests. The trial court signed an order sustaining the

contests on November 11, 2014.

       We review a trial court’s order sustaining a contest to an affidavit of indigence for an

abuse of discretion. See Basaldua v. Hadden, 298 S.W.3d 238, 241 (Tex. App.—San Antonio

2009, no pet.) (per curiam). The trial court abuses its discretion if it acts without reference to

any guiding rules or principles or in an arbitrary and unreasonable manner. Id.

       If a contest is filed, the trial court has ten days from the filing of the contest to sign an

order either sustaining the contest or extending the time for hearing it.         TEX. R. APP. P.

20.1(i)(2),(4); In re G.C., 22 S.W.3d 932, 932–33 (Tex.2000) (per curiam). If the trial court fails

to do either within the ten day period, the allegations in the affidavit are deemed true, and the
party is allowed to proceed on appeal without prepayment of costs.         See TEX. R. APP. P.

20.1(i)(4); G.C., 22 S.W.3d at 933.

       The record before us reflects appellant filed her affidavit on October 27, 2014. Appellee

filed a contest to the affidavit on October 29, 2014. The court reporter filed a contest to the

affidavit on October 30, 2014. Thus, the trial court had until Monday, November 10, 2014 to

sign an order either sustaining the contests or extending the time for hearing the contest. See

TEX. R. APP. P. 20.1(i)(2). Although the trial court conducted a hearing on the contests on

November 6, 2014, it did not sign the order sustaining the contests until November 11, 2014, one

day past the deadline.

       Because the trial court failed to timely rule on the contests, we conclude the trial court

abused its discretion in sustaining the contests. Accordingly, the allegations in appellant’s

affidavit are deemed true, and appellant is allowed to proceed without prepayment of costs. TEX.

R. APP. P. 20.1(i)(4); G.C., 22 S.W.3d at 933. We grant appellant’s motion and reverse the trial

court’s order sustaining the contests.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
141384F.P05




                                              –2–